Metcalf, J.
We cannot take cognizance of this writ. It should have been brought in the county of Essex, where the judgment, which it seeks to reverse, was rendered. By the Rev. Sts. c. 82, § 20, “ final judgments in civil actions, in the court of common pleas, may be reexamined upon a writ of error, and reversed or affirmed, in the supreme judicial court held for the same county, for any error in law or in fact.” Whatever may previously have been the law or the practice on this point, (Smith v. Franklin, 1 Mass. 480; Pembroke v. Abington, 2 Mass. 142;) we are of opinion that, under the foregoing statute provision, a writ of error to reverse a judgment of the court of common pleas, in a civil action, can be rightly brought only in the county in which the judgment was rendered, and cannot be classed with “ transitory actions,” which, by Rev. Sts. c. 90, § 14, may, with a few exceptions, be brought in the county where either of the parties live.

Writ dismissed.